Order entered August 25, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00946-CV

                                   MAURICE SAULS, Appellant

                                               V.

                           DALLAS COUNTY, ET AL., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-14-30227

                                           ORDER
       Before the Court is appellant’s August 7, 2015 motion for an extension of time to file a

notice of appeal. The trial court signed the judgment on June 1, 2015. It does not appear that

appellant filed a timely post-judgment motion extending the appellate timetable. See TEX. R.

APP. P. 26.1(a). Accordingly, the notice of appeal was due on July 1, 2015, thirty days after the

date the judgment was signed. See TEX. R. APP. P. 26.1. Appellant filed his notice of appeal on

August 7, 2015, more than sixty days past the deadline. Accordingly, we DENY appellant’s

motion for an extension of time.

       Appellant states in his motion that he was not informed of the hearing. If appellant

intends to pursue a restricted appeal, the notice of appeal does not meet the requirements for a

restricted appeal. See TEX. R. APP. P. 25.1(d)(7)(A)-(C); 26.1(c); and 30. On the Court’s own
motion, we ORDER appellant to file, by SEPTEMBER 14, 2015, either a notice of restricted

appeal in accordance with rule of appellate procedure 25.1(d)(7)(A)-(C) or a letter brief of no

more than three pages explaining how this Court has jurisdiction over the appeal. We caution

appellant that failure to file either a notice of restricted appeal or a letter brief by the date

specified will result in dismissal of the appeal without further notice.

                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE